Citation Nr: 0527486	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee disorder.

5.  Entitlement to an increased disability rating for 
service-connected low back strain, currently evaluated as 10 
percent disabling.

[The issue of entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, is 
addressed in a separate decision.]




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1975.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

Service connection was granted for disorders of the right and 
left knee in a September 1979 rating decision.  
Noncompensable ratings were assigned for each.  In subsequent 
decisions, the disability rating for the right knee was 
increased to 20 percent, and the rating for the left knee was 
increased to 10 percent.  In a January 2002 decision, the RO 
reduced the rating assigned the veteran's left knee to 
noncompensably (zero percent) disabling, and denied an 
increased rating for the right knee.  

Service connection was granted for low back strain secondary 
to the knee disorders in an October 2001 rating decision.  In 
the same decision, the RO denied service connection on a 
secondary basis for disorders of the hips and shoulders.  

The veteran disagreed with the October 2001 and January 2002 
rating decisions, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
November 2002.

In August 2005, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans law 
Judge, and accepted such hearing in lieu of an in-person 
hearing.  See 38 C.F.R. § 20.700(e) (2004).  A transcript of 
the hearing is associated with the claims file.

Issues not on appeal

As was described above, the January 2002 RO decision reduced 
the assigned disability rating for the veteran's service-
connected left knee disorder from 10 percent to 
noncompensably disabling.  The veteran's subsequent 
presentation has been to the effect that he desires an 
increased rating, that is, a rating above the currently 
assigned zero percent.  The veteran has not raised, and the 
RO has not adjudicated, the matter of restoration of the 
previously-assigned 10 percent rating.  Thus, that matter is 
not on appeal.  The Board observes in this connection that 
restoration is a separate issue from entitlement to an 
increased rating, involving the application of additional 
regulations.  Further, the Board's grant, in this decision, 
of a 10 percent disability rating may effectively render any 
restoration claim moot.  The matter is referred to the RO for 
any appropriate action.

In an April 2005 letter to the RO, the veteran stated that he 
suffered high blood pressure, fatigue, depression and sexual 
dysfunction as a result of the medications taken to treat his 
service-connected disabilities.  The veteran did not 
specifically raise these issues as claims for service 
connection.  However, VA is required to liberally interpret 
communications from claimants.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  It appears that the veteran may be 
seeking service connection on a secondary basis.  See 
38 C.F.R. § 3.310 (2004).  Those matters are referred to the 
RO for any action deemed appropriate.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
relate the claimed hip disorder to the veteran's service-
connected bilateral knee disorder.

2.  The veteran does not have a diagnosed shoulder disorder; 
the competent and probative evidence of record does not 
relate the claimed shoulder disorder to the service-connected 
bilateral knee disorder.

3.  The service-connected right knee disability is currently 
manifested by complaints of pain.  Objective clinical 
findings include no lateral instability or subluxation; there 
is mild crepitus and mild pain and apprehension with medial 
and lateral stressing of the patella.  Range of motion is 
from 0 degrees to 110 degrees before onset of pain.  There is 
x-ray evidence of arthritis.

4.  The service-connected left knee disability is currently 
manifested by mild chondromalacia of the patella.  There is 
full range of motion, no lateral instability, and no x-ray 
evidence of arthritis.

5.  The service-connected low back strain is currently 
manifested by complaints of pain and stiffness in the lumbar 
spine.  The objective clinical findings considered probative 
by the Board include no muscle spasms, no loss of lateral 
spine motion, range of forward flexion to 85 degrees and 
extension to 30 degrees.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  A hip disorder is not proximately due to or the result of 
the service-connected bilateral knee disorder.  38 C.F.R. § 
3.310 (2004).

2.  A shoulder disorder is not proximately due to or the 
result of the service-connected bilateral knee disorder.  38 
C.F.R. § 3.310 (2004).

3.  The criteria for a higher disability rating for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).

4.  The criteria for a 10 percent disability rating for the 
service-connected left knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).

5.  The criteria for a higher disability rating for service-
connected low back strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), Diagnostic Code 5237 (2004).

6.  The criteria for increased disability ratings for any of 
the service-connected disabilities on an extra- schedular 
basis are not met. 38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disorders of the hips and shoulders, claimed as secondary to 
a service-connected bilateral knee disorder.  He is also 
seeking entitlement to increased disability ratings for his 
service-connected bilateral knee disorders, as well as for a 
service-connected low back strain.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

The RO initially denied the veteran's claim of entitlement to 
service connection for hip and shoulder disorders by finding 
that the claims were not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  The 
current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in an October 2001 rating decision 
the RO denied service connection for hip and shoulder 
disorders based on the substantive merits of the claims.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the October 2001 and January 2002 
rating decisions, by the November 2002 statement of the case 
(SOC), and by the October 2003, January 2005 and March 2005 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in March 2001, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection and increased disability ratings; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

While the March 2001 letter addressed the requirements for 
service connection for a low back disorder, after service 
connection was granted and the RO received the veteran's 
notice of disagreement with the disability rating assigned 
the low back strain, the RO issued a second letter in June 
2002, which addressed the requirements for an increased 
rating for the service-connected low back strain.  Moreover, 
VA's General Counsel has held that, if, in response to notice 
of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue (i.e., an increased 
rating), section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the March 2001 VCAA letter, the RO informed the 
veteran that the RO would get such things as "medical 
records, employment records, or records from other Federal 
agencies. . . .  We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on you claim."  The letter 
also notified the veteran that the RO would attempt to obtain 
other information, if adequately identified by him.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2001 letter told the veteran 
"[y]ou must give us enough information about [your] records 
so that we can request them from the person or agency who has 
them."  With respect to the service connection claims, the 
veteran was asked to send "copies of treatment records[, 
]statements by physicians or other health care professionals 
who have treated you, or lay statements by you and/or others 
describing your current symptoms and problems resulting from 
the additional disability that was caused or made worse by 
your service connected disabilities." With respect to the 
increased rating claims, the veteran was asked to send 
"copies of treatment records[, ]statements from physicians 
or other health care professionals who have treated your, or 
lay statements by you and/or others describing your current 
symptoms and problems resulting from your service connected 
disabilities." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The March 2001 letter notified 
the veteran that "[w]e will get any VA medical records or 
other medical treatment records you tell us about."  It also 
requested that he "send us any other evidence which supports 
your claim".  The Board believes that these requests 
substantially comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) [a complying notice need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the 
regulation].  

The Board finds that March 2001 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  In particular, a review of the contents of the 
veteran's two-volume claims folder reveals not only that 
extensive medical records and other evidence are contained 
therein but the veteran and his representative are fully 
conversant with the requirements of law.  See, in particular, 
the eight page, detailed presentation from the veteran's 
representative dated March 28, 2005.  Under such 
circumstances, any further notification would be redundant.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran underwent a VA examination in 
November 2004, the results of which are reported below.  The 
record also contains VA examination reports from July 2002, 
June 2001 and May 2000.  The veteran has submitted private 
physical therapy and hospitalization records.  The RO 
requested and obtained his VA outpatient treatment records.  
The veteran's representative stated in the March 2005 VA Form 
646 that the veteran believed the available evidentiary 
record supported his contentions.  The Board notes that at 
his August 2005 hearing, the veteran stated that he had 
recently visited the emergency room at Emerson Hospital for 
treatment of his hip disorder.  He was afforded 30 days to 
submit those records.  At the expiration of the 30-day period 
no additional records were received.  

The veteran has contended in a December 2002 letter that his 
various VA examinations were inadequate to evaluate his 
service-connected disorders.  He pointed to alleged 
inconsistencies in the examination reports, and he generally 
disagreed with the findings of the examiners.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board has reviewed the medical record and finds it 
adequate to evaluate the veteran's service connected back and 
knee disorders.  In particular, the Board finds that the most 
recent November 2004 VA examination report reflects a 
familiarity with and discussion of the veteran's clinical 
history and present complaints, as well as a personal 
examination of the veteran.  The Board is satisfied that the 
examiner adequately analyzed the available data in reaching 
his conclusions.  Further, the examiner made findings that 
were pertinent to the criteria under the diagnostic codes 
used to evaluate the veteran.  The Board can find nothing to 
indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.  

That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

The Board notes that a VA examination has not been conducted 
with respect to the veteran's shoulder claim.  As stated 
above, the VCAA provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In 
this case, as will be discussed in more detail below, the 
Board concludes that, as the evidence does not show a current 
shoulder disability, an examination or nexus opinion is not 
necessary to reach a decision on the claim.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would be speculative, and would not aid the Board in 
its decision or benefit the veteran.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose because such 
examination is not "necessary."  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran testified at a videoconference 
hearing in August 2005, chaired by the undersigned Veterans 
Law Judge, and accepted such hearing in lieu of an in-person 
hearing before a Member of the Board.  As noted above, the 
veteran's  representative has also submitted written argument 
in his behalf.  In short, the Board has carefully considered 
the provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of these claims has been consistent with the 
provisions of the law.  Accordingly, the Board will proceed 
to a decision on the merits.   

1.  Entitlement to service connection for a hip disorder.

The veteran contends that he has a hip disorder which is due 
to his service-connected knee disabilities.

Pertinent Law and Regulations 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed hip disorder had its onset during his period 
of military service.  The first identification of such a 
disorder of record occurred in July 2002, over 25 years after 
the veteran left military service, when an x-ray showed mild 
degenerative changes.  The Board's discussion will therefore 
focus on the veteran's claim of entitlement to service 
connection on a secondary basis.  

In essence, the veteran believes that his hip disability was 
caused or aggravated by his service connected knee 
disabilities.  He has presented no supporting medical 
evidence.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) a current disability; (2) a service-connected 
disability; and (3) medical nexus.  See Wallin, 11 Vet. App. 
at 512.

The veteran has been diagnosed as having bilateral hip 
osteoarthritis.  The first element of the Wallin analysis has 
been satisfied.  In addition, it is uncontroverted that the 
veteran has service-connected bilateral knee disability.  
Wallin element (2) has also been met.  The question which 
must be answered by the Board involved element (3), medical 
nexus, namely whether the veteran's hip disability is are 
proximately due to, or the result of, his service-connected 
knee disabilities.  In that connection, there is one medical 
nexus opinion of record.  

The veteran was afforded a VA examination in November 2004.  
The examiner reviewed the veteran's claim file and medical 
history.  He examined the veteran's hips and knees.  In 
addressing the question of medical nexus, the VA examiner 
concluded, based on his examination of the veteran, that the 
bilateral hip condition was not related to a knee disability, 
in particular the right knee patellar realignment surgery.  
[The examining physician evidently was under the 
misapprehension that the left knee disability was not service 
connected; however, as will be discussed below, he found that 
the left knee was virtually asymptomatic].

The Board has reviewed the remainder of the medical evidence 
of record and can identify no medical opinion that purports 
to relate the veteran's hip disorder to his service connected 
knee disorders, or to any other service-connected disability.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically notified the 
veteran that medical nexus evidence was required, the veteran 
has not submitted medical nexus evidence in his favor.  

In short, for the reasons and bases expressed above, the 
Board concludes that the third Wallin element has not been 
satisfied, and that therefore the requirements for service 
connection of a bilateral hip disorder on a secondary basis 
are not met.  
The appeal is accordingly denied.

2.  Entitlement to service connection for a shoulder 
disorder.

The veteran contends that he has a bilateral shoulder 
disorder which is due to his service-connected knee 
disorders.

Pertinent Law and Regulations

The law and regulations generally pertaining to secondary 
service connection have been set out above and will not be 
repeated.

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis 

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) a current disability; 
(2) a service-connected disability; and (3) medical nexus.  
See Wallin, supra.

With respect to element (1), it does not appear from the 
medical evidence of record that the veteran in fact has a 
diagnosed shoulder disability.  The only reference to 
shoulder symptoms that the Board can identify comes from a 
March 1996 physical therapy report, showing complaint of pain 
at his neck and shoulders.  The November 2004 VA examination 
does not contain any diagnosis for the shoulders, and the 
Board has identified no diagnosis of a shoulder disability in 
any other record.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].  While the evidence contains a report of 
complaint of shoulder pain, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified disability of the shoulders, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

While in the absence of the first element, the Board need not 
proceed to address the remaining elements.  However, the 
Board notes that record does not contain any medical opinion 
purporting to relate a shoulder disorder to the veteran's 
service connected knee disorder.  In the absence of the 
existence of a shoulder disability, such a medical nexus 
opinion would manifestly be impossible.  

The veteran has expressed his own opinion that he has a 
shoulder disability which is related to his service-connected 
knee disability.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically notified the 
veteran of the requirements for service connection, including 
medical documentation of the existence of a current 
disability, the veteran has not done so.  The Board therefore 
finds that a preponderance of the evidence is against a 
finding that the veteran has a shoulder disorder that is 
proximately due to or the result of his service-connected 
knee disorder.  
The veteran's claim of entitlement to service connection for 
a shoulder disorder is accordingly denied.



3.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
20 percent disabling.

The veteran is seeking an increased rating for his service-
connected right knee disability, which is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides as 
follows: 

Recurrent subluxation or lateral instability: 

30%  Severe;

20%  Moderate;

10%  Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Diagnostic Code 5260 [limitation of flexion] provides the 
following levels of disability: 30 % Flexion limited to 15 
degrees;

20 % Flexion limited to 30 degrees;

10 % Flexion limited to 45 degrees;

0 % Flexion limited to 60 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Diagnostic Code 5261 [limitation of extension] provides the 
following levels of disability: 50 % Extension limited to 45 
degrees;

40 % Extension limited to 30 degrees;

30 % Extension limited to 20 degrees;

20 % Extension limited to 15 degrees;

10 % Extension limited to 10 degrees;

0 % Extension limited to 5 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal flexion is to 140 degrees and normal extension is to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2004).

Diagnostic Code 5003 provides as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, rate as below:

20% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations;

10% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Analysis

Assignment of diagnostic code 

The veteran is diagnosed with patellofemoral changes of the 
right knee, secondary to a realignment procedure.  Diagnostic 
Code 5257 [knee impairment, other] is in essence a catch-all 
provision designed to cover a number of disabilities which 
are not specifically dealt with elsewhere in the VA Schedule 
for Rating Disabilities.  
Such is the situation here.  Moreover, the veteran's 
complaints, which include pain and instability, fit into the 
diagnostic criteria of Diagnostic Code 5257.  The veteran has 
not suggested that another diagnostic code be applied.

There is evidence of arthritis associated with the veteran's 
service connected right knee disability.  Diagnostic Code 
5003 [arthritis, degenerative (hypertrophic or 
osteoarthritis)] rates by analogy to limitation of motion of 
the joint affected.  Diagnostic Code 5003 provides a 10 
percent rating where limitation of motion cannot be 
objectively confirmed.  Accordingly, this code is for 
application with respect to the right knee.  

Moreover, Diagnostic Code 5003 can be applied in addition to 
a rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97 [a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability]; VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59].

In rating the veteran's right knee disability the Board will 
accordingly consider the currently assigned Diagnostic Code 
5257, as well as Diagnostic Code 5003 (which in turn calls 
for consideration of Diagnostic Codes 5260-1).

Schedular rating

The November 2004 VA examiner noted pain with patellar grind 
testing with some apprehension with medial and lateral 
stressing of the patella, described as "mild."  However, 
there was no instability noted in the patella.  The veteran 
had "good" stability in the medial and lateral collateral 
ligaments and "good" endpoint to Lachman and posterior 
drawer testing with no effusions.  

The July 2002 VA examiner found the knee alignment to be 
"excellent."  There was crepitus in the right knee 
described as "mild."  There was no tenderness, effusion, or 
synovial thickening.  The ligaments were intact with negative 
Lachman and drawer signs.  The collateral ligaments were 
firm.  The cartilage test was negative.  There was no 
instability.

The May 2000 VA examiner noted no buckling or instability in 
the knee.  There was crepitus and pain with patellofemoral 
compression.  Lachman and posterior drawer tests were 
negative.  There was no instability to varus and valgus 
testing.  

In light of the essentially normal findings with respect to 
lateral instability and subluxation of the right knee, the 
Board can identify no objective support for a description of 
such symptomatology as "moderate", much less "severe".  
Indeed, examiners have used terms such as "mild", "good" 
and "excellent" to describe the disability.   Given the 
July 2002 examiner's description of mild crepitus, and 
November 2004 examiner's description of mild pain and 
apprehension with medial and lateral stressing of the 
patella, the Board finds that a 10 percent rating for slight 
symptomatology is supported, but that the preponderance of 
the evidence is against the assignment of a higher rating 
under Diagnostic Code 5257.    

With respect to arthritis and limitation of motion, the 
November 2004 VA examination revealed full extension of 0 
degrees and 110 degrees of flexion with onset of pain at 110 
degrees.  X-ray examination revealed some osteoarthritic 
changes of the lateral compartment described as "moderate."

The July 2002 VA examiner noted that the right knee had 
marked medial joint spurs.  It easily flexed from zero 
degrees to one hundred thirty five degrees without pain and 
without weakness when he was sitting.  X-rays showed 
osteoarthritic changes throughout the right knee described as 
"moderate."  

The June 2001 examiner found range of motion of the right 
knee without pain was from full extension of 0 degrees to 120 
degrees of flexion.  Pain was experienced from 120 degrees to 
125 degrees.  After extended exertion there was full 
extension to 0 degrees and 120 degrees of flexion.  Against 
resistance, there was full extension to 0 degrees and 120 
degrees of flexion.  

The May 2000 VA examiner noted complaint of persistent right 
knee pain, increasing with activity such as long standing or 
walking, climbing stairs or carrying heavy objects.  Right 
knee active range of motion was from 0 to 135 degrees without 
pain.  

Application of the range of motion measurements shown does 
not warrant a compensable rating under Diagnostic Codes 5260 
and 5261.  However, as there is x-ray evidence of arthritis 
of the right knee, a 10 percent rating is warranted under the 
provisions of VAOPGCPREC 23-97.

The Board acknowledges that the July 2002 examiner described 
"marked" medial joint spurs, and "moderate" arthritis, as 
did the November 2004 examiner.  However, the rating criteria 
provide no indication that "marked" joint spurs or 
"moderate" arthritis corresponds to any particular rating.  
In light of the unambiguous range of motion findings, the 
July 2002 examiner's description of the "marked" joint 
spurs and "moderate" arthritis, offered as they were 
without reference to the framework of the rating criteria, is 
not persuasive evidence.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].  The veteran's 
right knee arthritis is assigned a 10 percent rating under 
the provisions of 5003, which clearly apply in this case. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected right knee disorder that would enable it to 
conclude that the type and degree of symptomatology 
contemplated for an increased rating are approximated, and 
the veteran and his representative have pointed to no such 
specific pathology.  

The Board is of course aware of the veteran's general 
contentions concerning the severity of his service-connected 
right knee symptomatology.  Although the veteran is competent 
to report his symptoms, like all evidence his self reports 
must be evaluated in the light of the entire record.  The 
Board believes that the objective evidence of record, which, 
as indicated above, generally demonstrates mild to moderate 
symptomatology with respect to the right knee, outweighs the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].

Based on the 10 percent rating for arthritis and the separate 
10 percent rating for lateral instability and subluxation, a 
20 percent disability rating for the right knee is 
appropriate.  For the reasons discussed above, a higher 
schedular rating is not warranted.  
 
DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  

With respect to Diagnostic Code 5257, the Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5284, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With respect to the arthritis, the Board has addressed the 
degree of motion accompanied by pain in the discussion above.  
As noted above, limitation of motion does not approach a 
compensable level under either Diagnostic Code 5260 or 5261.  
In addition, the Board also notes that the November 2004 
examiner found no limitation of motion due to weakness, 
fatigability, incoordination or flare-ups.  The 
examiner specifically found that ranges of motion during 
passive, active and repetitive movements were the same.  
Similarly, the June 2001 examiner found that after extended 
exertion and against resistance, there was full extension and 
the same degree of flexion measured initially.  Muscle 
strength was 5 out of 5.  

Because the objective evidence does not show any significant 
reduction in range of motion associated with pain, weakness, 
fatigability or incoordination, the Board finds that a higher 
evaluation is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
(2004).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

As has been discussed above, the Board has assigned separate 
10 percent ratings under Diagnostic Codes 5003 and 5257 in 
accordance with VA general counsel opinions.  The Board has 
also considered whether the veteran's right knee surgical 
scar could be separately rated.  The July 2002 examiner found 
the scar to be mildly tender; however, given the finding of 
the June 2001 examiner that the scar was well healed and 
nontender, and the finding of the November 2004 VA examiner 
that it measured 20 cm by 1mm, was nontender, nonadherent, 
and non erythematous, and does not appear to affect the range 
of motion, a compensable rating under any of the diagnostic 
codes for scars would not be warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2004).  The veteran has 
not requested such a rating.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disorder.  The 
benefit sought on appeal is accordingly denied.

4.  Entitlement to an increased (compensable) disability 
rating  for service-connected left knee disorder.

The veteran is seeking a compensable disability rating for 
his service-connected left knee disability, which is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  


Pertinent Law and Regulations

The law and regulations pertaining to this issue have been 
set out above.

Analysis

Assignment of diagnostic code 

The veteran is diagnosed with chondromalacia of the left 
knee, defined as a "softening of the articular cartilage, 
most frequently in the patella."  See Dorland's Illustrated 
Medical Dictionary 321 (28th ed. 1994); see also McIntosh v. 
Brown, 4 Vet. App. 553, 556 (1993).   Chondromalacia patellae 
is "pain and crepitus over the anterior aspect of the knee, 
particularly in flexion, with softening of the cartilage on 
the articular surface of the patella and, in later stages, 
effusion."  Id.  

As with the right knee, Diagnostic Code 5257 is the most 
appropriate.  There is no specific diagnostic code which 
covers the veteran's disability.  The diagnostic codes 
applicable to limitation of motion of the knees are not 
appropriate, given essentially normal objective findings, 
discussed below.  

The Board acknowledges the veteran's contention made in the 
August 2005 hearing that he has arthritis of the left knee.  
The veteran referred to a finding reported in the November 
2004 VA examination report that "[t]here are some moderate 
osteoarthritic changes of the lateral compartment seen in his 
left knee."  However, for the following reasons, the Board 
finds that this is a typographic error in the report.  First, 
the finding comes at the end of a discussion of the right 
knee examination.  In the discussion of the left knee, 
presented separately, the finding is "x-ray examination of 
left knee reveals that he has some very mild chondromalacia 
of the patellar, otherwise no significant changes."  
Arthritis is not mentioned.  Second, the diagnosis for the 
right knee is "[m]oderate lateral compartment osteoarthritis 
of the right knee."  The diagnosis for the left knee is 
"[l]eft knee mild chondromalacia of the patella."  Finally, 
the Board notes that previous x-rays reports and VA 
examination reports of the left knee all show that there is 
no arthritis.  Based on this evidence, the Board concludes 
that: the November 2004 VA examination report contains a 
typographical or reporting error; references therein to 
arthritis are meant to refer to the right knee, not the left; 
and the medical evidence, taken as a whole, does not indicate 
that the veteran has arthritis of the left knee.
As there is no arthritis associated with the veteran's-
service connected left knee, a rating under Diagnostic Code 
5003is not appropriate.  

In summary, as noted earlier Diagnostic Code 5257 [knee 
impairment, other] is in essence a catch-all provision 
designed to cover a number of disabilities which are not 
specifically dealt with elsewhere in the VA Schedule for 
Rating Disabilities.  This makes it the most appropriate for 
the veteran's left knee disability.  With the exception of 
the arthritis argument, discussed above, the veteran has not 
contended otherwise.

Schedular rating

To warrant an increased 10 percent rating for chondromalacia 
of the left knee, the evidence would have to show slight 
symptomatology.  

In a November 2004 examination report, the left knee had full 
extension to 0 degrees and 120 degrees of flexion without 
pain.  The veteran was found to have good stability in the 
medial and lateral collateral ligaments and good endpoint to 
Lachman and posterior drawer testing, with no effusion.  
There was some mild discomfort with patellofemoral grind 
testing.  On x-ray examination of left knee,  there was some 
very mild chondromalacia of the patella, otherwise no 
significant changes.  The diagnosis was left knee mild 
chondromalacia patella.  

The June 2001 VA examiner noted range of motion from 0 to 140 
degrees; after extended exertion from 0 to 140 degrees; and 
against resistance from 0 to 140 degrees.  X-rays were 
negative.

The July 2002 VA examiner found that the veteran's left knee 
easily flexed from zero degrees to one hundred thirty five 
degrees without pain and without weakness when he was 
sitting.  The knee alignment was excellent.  There was no 
crepitus, tenderness or effusion, and no synovial thickening.  
The ligaments were intact with negative Lachman and drawer 
signs.  The collateral ligament was firm.  The cartilage test 
was negative.  There was no evidence of atrophy.  There was 
no instability.  X-rays were negative.  The examiner found no 
significant disability of the left knee. 

The Board believes that the November 2004 report identifies 
slight symptomatology as contemplated for a 10 percent 
rating.  Accordingly, the Board finds that a compensable 
rating of 10 percent is warranted.  Although Diagnostic Code 
5257 specifically provides that a 10 percent rating is to be 
assigned where there is slight "recurrent subluxation or 
lateral instability", and the objective evidence does not 
show such symptomatology, the Board's inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule, particular when, as here rating is by 
analogy.  See Mauerhan, 16 Vet. App. 436.  The veteran's left 
knee symptoms, albeit very mild, arguably rise above the 
utter lack of symptoms which would call for a noncompensable 
rating under 38 C.F.R. § 4.31.  Accordingly, a 10 percent 
rating is assigned under Diagnostic Code 5257 based on slight 
symptomatology.  to that extent, the appeal is allowed.

It should be evident from the above discussion that moderate 
left knee disability is not demonstrated or approximated.  
The veteran's left knee symptoms are mild at worst.  A 
disability rating in excess of 10 percent is therefore not 
warranted.

DeLuca considerations 

As was discussed with respect to the issue immediately 
preceding, since the veteran's disability is rated under 
Diagnostic Code 5257, DeLuca considerations are not for 
application.  See Johnson, supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 10 percent rating may be awarded 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for the service-connected left knee disability.  To that 
extent only, the benefit sought on appeal is allowed.

5.  Entitlement to an increased disability rating for a low 
back strain, currently evaluated as 10 percent disabling.

The veteran is also seeking an increased disability rating 
for his service-connected low back strain, which is currently 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Pertinent law and regulations

Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the March 2005 Supplemental Statement of the Case.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back strain was rated by the 
RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 
which provides as follows.

Diagnostic Code 5295 [lumbosacral strain]

40%  Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20%  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10%  With characteristic pain on motion;

0%  With slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "slight," and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).  

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

Analysis

Mittleider concerns

Service connection is in effect for low back strain.  The 
veteran has also been diagnosed with degenerative disc 
disease, most recently by the November 2004 VA examiner.  
Service connection is not in effect for degenerative disc 
disease.  Moreover, the November 2004 examiner stated his 
opinion that the disc disease was not military related.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of low back symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms. 

The Board believes that it may fairly exclude from 
consideration any lower extremity neurological symptoms, 
which are in fact quite minimal, based on the November 2004 
examiner's attribution of such symptoms to the degenerative 
disc disease.  To the extent that low back symptoms such as 
pain in the lumbar spine and limitation of motion of the 
spine cannot be fairly apportioned, the Board will consider 
them as part of the service-connected lumbar strain.  

Assignment of diagnostic code 

(i.) The former schedular criteria

The RO has applied Diagnostic Code 5295 [lumbosacral strain] 
and the Board finds that it is indeed the most appropriate 
given the medical history, diagnosis and symptomatology.  

The veteran's representative has specifically requested that 
the veteran's low back disorder be evaluated under the former 
Diagnostic Code 5293 [intervertebral disc syndrome].  
However, intervertebral disc disease or herniated nucleus 
pulposus have not been diagnosed.  As was discussed above, 
recently diagnosed degenerative disc disease is not service 
connected, and the November 2004 VA examiner specifically 
indicated that it was not related to the veteran's military 
service.    
The predominant diagnosis appears to be lumbar strain.  To 
the extent that the veteran and his representative are 
attempting to render opinions concerning appropriate 
diagnosis, their lay opinions are entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Diagnostic Code 5295 appears to most closely match the 
evidence, diagnoses and predominant symptomatology with 
respect to the veteran's low back strain.  Accordingly, 
Diagnostic Code 5295 is the most appropriate as to this issue 
and the Board will apply it below.

(ii.) The current schedular criteria

Lumbosacral strain is rated under current Diagnostic Code 
5237.  In any event, the current version of the regulations 
provides a general rating schedule for evaluating all 
disorders of the spine with the exception of disorders with 
neurological complications (not present here).  Accordingly, 
the veteran will be evaluated under the General Rating 
Formula.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent or higher rating.  

(i.) The former schedular criteria

To warrant an increased rating of 20 percent under the former 
version of the regulations, the evidence would have to show 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in standing position.

A June 2002 VA examination revealed no palpable spasm in the 
lumbar muscles, whether erect or prone.  The examiner 
measured lateral bending in the lumbar spine to 30 degrees in 
each direction, described by the examiner as "full" without 
pain and without weakness.

Similarly, the November 2004 VA examiner found that the 
veteran was able to flex and rotate laterally to the right 
and to the left to 30 degrees without pain.  He had some mild 
tenderness to palpation along the paraspinal musculatures for 
right side and on the left paraspinal musculature region; 
however no spasms were reported.  

Consistent with these findings, a June 2001 VA examination 
showed lateral bending to 45 degrees, bilaterally, and 
lateral rotation to 45 degrees, bilaterally, with pain 
limiting flexion and rotation beyond 40 degrees.  There was 
no evidence of paravertebral muscle spasm.  A May 2000 
examination showed side bending to the left of 35 degrees 
with pain beyond 20 degrees and side bending to the left of 
30 degrees with pain beyond 20 degrees.  

While the May 2000 measurements are somewhat decreased as 
compared to the more recent findings, the evidence with 
respect to the former schedular criteria is generally quite 
consistent.  The VA examination reports show that the 
veteran's lumbar strain is not productive of muscle spasm or 
significant loss of lateral spine motion.  Indeed, the June 
2002 examiner found lateral bending to be within normal 
limits.  The criteria for a 20 percent rating are not met or 
nearly approximated.  

The Board also finds it significant that the June 2002 VA 
examiner's assessment was complaint of low back pain with no 
objective findings on examination and no disability noted.  
Based on such evidence, the Board finds that a 10 percent 
disability rating is appropriate under the former criteria, 
and an increased rating is accordingly denied.

(ii.) The current schedular criteria

To warrant the a 20 percent rating under the current rating 
schedule, the evidence would have to show forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For a 40 percent 
rating, the evidence would have to show forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  Where there is unfavorable 
ankylosis of the entire spine, a 100 percent rating is 
warranted.  

Given the ranges of motion reported in the medical evidence, 
the criteria for a 20 percent or higher rating are not met.  
Specifically, the November 2004 VA examiner found forward 
flexion of the lumbar spine to 90 degrees, with pain 
beginning at 90 degrees; extension was to 30 degrees without 
pain.  The June 2001 VA examiner measured flexion to 90 
degrees, with pain at 85 degrees, and extension to 40 degrees 
with pain at 40 degrees.  A May 2000 VA examiner noted 
forward flexion to 85 degrees with pain beyond 60 degrees, 
and extension to 30 degrees, with pain beyond 20 degrees.  

Significantly, the June 2002 VA examiner noted that the 
veteran complained of pain and refused to flex the lumbar 
spine beyond forty-five degrees.  However, when asked where 
the pain was located, the veteran pointed to posterior iliac 
crest, not to the lumbar area.  The examiner also noted that 
the veteran's back seemed to move easily until he went to 
examine it.  Objectively, the examiner found no basis for the 
veteran's refusal to flex beyond 45 degrees.  In fact, his 
ultimate diagnosis was simply complaint of low back pain with 
no objective findings on examination and no disability noted.  

While there is some suggestion of exaggeration of symptoms by 
the June 2002 examiner, he did not specifically endorse such 
a finding.  However, given the examiner's conclusion that 
there was no objective basis for the limited motion noted on 
examination, the Board accords the forward flexion finding to 
have little weight of probative value.  

In addition, as discussed in detail under the former rating 
criteria, there is no objective evidence of muscle spasm.  
Further, the veteran's gait was noted as normal by the 
November 2004 VA examiner, as well as by the May 2000.  There 
is no evidence consistent with abnormal spinal contour.  The 
May 2000 examiner noted no rib hump or obvious scoliosis on 
forward bending.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan, 
16 Vet. App. 436 [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has identified no 
symptomatology or other aspect of the veteran's service-
connected lumbar strain which would enable it to conclude 
that the type and degree of symptomatology contemplated for a 
20 percent rating are approximated, and the veteran and his 
representative have pointed to no such pathology.  

With respect to ratings above 20 percent, those are 
progressive, requiring showing of more severe limitation of 
motion and ankylosis of the spine, symptoms which are not 
shown in the record.  Accordingly, an increased rating is not 
warranted under the current rating schedule.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected lumbar spine 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board 
believes that the objective evidence of record, which 
demonstrates a range of motion and other lumbar 
symptomatology which does not meet the requirements of a 20 
percent or higher rating, outweighs the veteran's statements.  
In this connection, the Board cannot help notice what appears 
to be at least of hint of exaggeration of symptoms on the 
part of the veteran.  

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, in this 
case, it does not appear that an additional rating is 
warranted.  The November 2004 examiner found that there 
appears to be no limitation secondary to pain, weakness, 
fatigability or incoordination.  Ranges of motion during 
passive, active and repetitive movements were the same.  
Accordingly, the Board finds no evidence to warrant a higher 
disability evaluation on the basis of additional functional 
loss under 38 C.F.R. §§ 4.40 and 4.45 (2004).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record shows that the 
veteran's service-connected low back disability has not 
changed appreciably since he filed his claim in February 
2000.  Such evidence does not support the assignment of a 20 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back strain.  The 
benefit sought on appeal is accordingly denied.

Extraschedular ratings

For the sake of economy, the matter of extraschedular ratings 
for all three service-connected disabilities will be 
addressed together.

In the October 2001 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected low back and knee disabilities.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

There is no evidence of recent hospitalization for any of the 
service connected disorders.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery for 
any of the service-connected disabilities.  The veteran 
informed the November 2004 examiner that he has not had any 
surgical intervention done to his low back or left knee.  
There has evidently been only one surgery to the right knee.  

With respect to marked interference with employment, the 
veteran told the November 2004 examiner that he had been 
working as a laser machine operator but because of the 
excessive heavy lifting he had stopped doing that and now 
works as a security officer on occasion.  He did not specify 
what disability or disabilities limited his employment; 
however, he stated that his right knee does not appear to 
affect his usual occupation or his activities of daily 
living, so it appears that the veteran was referring to the 
back disability.   In that connection, as has been discussed 
above, there is no indication of any unusual back problems.  
Moreover, there is a suggestion in the medical evidence that 
the veteran is exaggerating his back symptoms.  The Board 
sees no exceptional or unusual disability picture presented 
here.  Any interference with employment is reflected in the 
disability ratings that are currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1. Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].
  
In short, a preponderance of the evidence does not support 
the proposition that any of the veteran's service-connected 
disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

 
ORDER

Service connection for a hip disorder is denied.

Service connection for a shoulder disorder is denied.

The veteran's claim of entitlement to an increased disability 
rating for his service-connected right knee disability is 
denied.

The criteria for a 10 percent disability rating having been 
met, the veteran's claim of entitlement to an increased 
evaluation for his left knee disability is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

The veteran's claim of entitlement to an increased evaluation 
for his service-connected low back disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


